Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-18, 22-23 is the inclusion therein of the limitations of  a first conductor for detection arranged at a first side in the scanning direction relative to the passing area, and configured to generate an electrical detection signal responding to landing a liquid discharged from the nozzle onto the first conductor for detection; and a second conductor for detection arranged at a second side, which is opposite to the first side, in the scanning direction relative to the passing area, and detecting an electrical signal responding to landing a liquid discharged from the nozzle onto the second conductor for detection. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
The primary reason for the indication of the allowability of claims 19-21 is the inclusion therein of the limitations of  a first detection portion configured to detect flying of the liquid discharged from the nozzle in a first detection range that is parallel to the nozzle surface, and a second detection portion configured to detect flying of the liquid discharged from the nozzle in a second detection range that is parallel to the nozzle surface and is smaller than the first detection range. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent No. 8,770,707 to Govyadinov et al. is considered to be the closest prior art which discloses a drop detector assembly comprising a detector circuit formed on the substrate to provide a signal associated with the detected light, the signal indicating a condition of the ejected fluid drop. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

February 27, 2021